                                Case 20-22497-EPK                     Doc 17          Filed 11/19/20              Page 1 of 5
                                                              United States Bankruptcy Court
                                                               Southern District of Florida
In re:                                                                                                                 Case No. 20-22497-EPK
Stuart Roy Miller                                                                                                      Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 113C-9                                                  User: eisenberg                                                             Page 1 of 3
Date Rcvd: Nov 17, 2020                                               Form ID: 309E2                                                            Total Noticed: 36
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 19, 2020:
Recip ID                   Recipient Name and Address
db                     +   Stuart Roy Miller, 3421 NW 25th Terrace, Boca Raton, FL 33434-3405
aty                    +   Heidi A Feinman, Office of the US Trustee, 51 SW 1 Ave #1204, Miami, FL 33130-1614
tr                     +   Tarek Kirk Kiem, PO Box 541325, Greenacres, FL 33454-1325
95958337               +   125 Group LLC, 420 WEST ROYAL PALM ROAD, Boca Raton, FL 33432-4742
95958338                   Abigail Miller, 2878 NW 24th, Boca Raton, FL 33431
95958340               +   An Eye Toward Retirement, LLC, 2714 Bee Cave Road, Suite 204, Austin, TX 78746-5682
95958341               +   Applied Revenue Analytics, 4102 S. 31st Street, Suite 500, Temple, TX 76502-3300
95958342               +   Blankenship Keith, 4020 University Drive, suite 300, Fairfax, VA 22030-6802
95958344               +   Bryan Kastleman, 2714 Bee Cave Road, No. 204, Austin, TX 78746-5682
95958346               +   Child Support Enforcement, Attn: Bankruptcy, Po Box 8030, Tallahassee, FL 32314-8030
95958347               +   Citibank, Citicorp Credit Srvs/Centralized Bk dept, Po Box 790034, St Louis, MO 63179-0034
95958368               +   Denials Recovery Group, Inc., 3421 NW 25th Terrace, Boca Raton, FL 33434-3405
95958350               +   Eagles Landing Night Owls, 7600 Lyons Rd,, Coconut Creek,, FL 33073-3503
95958351               +   Eleanor T. Barnett, Esq., 3250 Mary Street, Suite 102, Miami, FL 33133-5232
95958353               +   Freidman and Fischler, 1000 S Andrews Ave, Ft Lauderdale, FL 33316-1038
95958354               +   Hill Country Hillside, Ltd, Walter V. Williams Attorney, 114 W. 7th St., Suite 1100, Austin, TX 78701-3015
95958358               +   JG Family Trust, a Texas, Irrevocable Trust as Assigned to Hill, Country Hillside Ltd., 7044 Colchester Park, Manassas, VA 20112-4058
95958359               +   Kastleman & Associates, Inc., 2714 Bee Cave Road, Suite 204, Austin, TX 78746-5682
95958362               +   Radius Global Solutions, Attn: Bankruptcy, 7831 Glenroy Rd, Ste 250, Edina, MN 55439-3117
95958363               +   River Retreat 1228, LLC, 2714 Bee Cave Road, Suite 204, Austin, TX 78746-5682
95958364               +   Shackelford, Bowen, McKinley &, Norton LLP, 111 Congress Ave, Suite 1070, Austin, TX 78701-4073
95958365               +   Shakelford Bowen McKinley & Norton LLP, 9201 N Central Expressway, Fourth Floor, Dallas TX, TX 75231-6033
95958366               +   Southeast Financial LLC, 4000 N Federal Way, Boca Raton, FL 33431-4566
95958367                   Susan Miller, 2478 Carmela Way, D, Delray Beach FL, FL 33434

TOTAL: 24

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: ltitus@furrcohen.com
                                                                                        Nov 18 2020 00:59:00      Robert C Furr, Esq, 2255 Glades Rd #301E, Boca
                                                                                                                  Raton, FL 33431
smg                        Email/Text: OGCBankruptcy@floridarevenue.com
                                                                                        Nov 18 2020 00:59:00      Florida Department of Revenue, POB 6668,
                                                                                                                  Bankruptcy Division, Tallahassee, FL 32314-6668
smg                        Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Nov 18 2020 01:01:00      IRS, POB 7346, Philadelphia, PA 19101-7346
ust                    + Email/Text: USTPRegion21.MM.ECF@usdoj.gov
                                                                                        Nov 18 2020 01:02:00      Office of the US Trustee, 51 S.W. 1st Ave., Suite
                                                                                                                  1204, Miami, FL 33130-1614
95958339               + Email/Text: ally@ebn.phinsolutions.com
                                                                                        Nov 18 2020 01:00:00      Ally Financial, Attn: Bankruptcy, Po Box 380901,
                                                                                                                  Bloomington, MN 55438-0901
95958343                   Email/PDF: ais.bmw.ebn@americaninfosource.com
                                                                                        Nov 18 2020 01:14:37      Bmw Financial Services, Attn: Bankruptcy, Po
                                                                                                                  Box 3608, Dublin, OH 43016
95958345               + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Nov 18 2020 01:14:29      Capital One, Attn: Bankruptcy, Po Box 30285,
                                Case 20-22497-EPK                   Doc 17         Filed 11/19/20            Page 2 of 5
District/off: 113C-9                                                User: eisenberg                                                         Page 2 of 3
Date Rcvd: Nov 17, 2020                                             Form ID: 309E2                                                        Total Noticed: 36
                                                                                                              Salt Lake City, UT 84130-0285
95958348               + Email/Text: bankruptcy_notifications@ccsusa.com
                                                                                     Nov 18 2020 01:04:00     Credit Collection Services, Attn: Bankruptcy, 725
                                                                                                              Canton St, Norwood, MA 02062-2679
95958349               + Email/Text: mrdiscen@discover.com
                                                                                     Nov 18 2020 01:00:00     Discover Financial, Attn: Bankruptcy, Po Box
                                                                                                              3025, New Albany, OH 43054-3025
95958352               + Email/Text: OGCBankruptcy@floridarevenue.com
                                                                                     Nov 18 2020 00:59:00     Florida Department of Revenue, 5050 West
                                                                                                              Tennessee Street, Tallahassee, FL 32399-0100
95958360               + Email/Text: M74banko@daimler.com
                                                                                     Nov 18 2020 01:04:00     Mercedes-Benz Financial Services, Attn:
                                                                                                              Bankruptcy, Po Box 685, Roanoke, TX
                                                                                                              76262-0685
95958361                   Email/Text: legalservices@pbctax.com
                                                                                     Nov 18 2020 01:02:00     Palm Beach County Tax Collector, P.O. Box 3715,
                                                                                                              West Palm Beach, FL 33402-3715

TOTAL: 12


                                                     BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
95958357          *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                                19101-7346, address filed with court:, Internal Revenue Service, Department of the Treasury, RAIVS Team, Stop 91, P. O. Box
                                47-421, Atlanta, GA 30362
95958356          *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                                19101-7346, address filed with court:, Internal Revenue Service, Insolvency Unit, POB 17167, STOP 5760, Fort Lauderdale, FL
                                33318
95958355          *             Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101-7346

TOTAL: 0 Undeliverable, 3 Duplicate, 0 Out of date forwarding address


                                                    NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 19, 2020                                          Signature:          /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 17, 2020 at the address(es) listed
below:
Name                               Email Address
Heidi A Feinman
                                   on behalf of U.S. Trustee Office of the US Trustee Heidi.A.Feinman@usdoj.gov

Office of the US Trustee
                                   USTPRegion21.MM.ECF@usdoj.gov

Robert C Furr, Esq
                                   on behalf of Debtor Stuart Roy Miller ltitus@furrcohen.com
                                   atty_furrcohen@bluestylus.com;cworkinger@furrcohen.com;staff1@furrcohen.com

Tarek Kirk Kiem
                                   trustee@kiemlaw.com tarek.kiem@gmail.com,ctk11@trustesolutions.net
                          Case 20-22497-EPK   Doc 17     Filed 11/19/20   Page 3 of 5
District/off: 113C-9                          User: eisenberg                             Page 3 of 3
Date Rcvd: Nov 17, 2020                       Form ID: 309E2                            Total Noticed: 36
TOTAL: 4
                           Case 20-22497-EPK                      Doc 17          Filed 11/19/20              Page 4 of 5

Information to identify the case:
Debtor 1              Stuart Roy Miller                                                         Social Security number or ITIN           xxx−xx−0878
                      First Name   Middle Name    Last Name                                     EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                                EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             Southern District of Florida
                                                                                                Date case filed for chapter 11 11/13/20
Case number:          20−22497−EPK

Notice of Chapter 11 Bankruptcy Case
For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. Creditors who assert that the debtors are not entitled to a discharge of any debts or
who want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines
specified in this notice. (See boxes 8 and 10 below for more information.)
You may want to consult an attorney to protect your rights. The bankruptcy clerk's office staff cannot give legal advice.
To help creditors correctly identify debtors, debtors must submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.
WARNING TO DEBTOR: WITHOUT FURTHER NOTICE OR HEARING THE COURT MAY DISMISS YOUR CASE FOR FAILURE TO TIMELY PAY
FILING FEE INSTALLMENTS, FAILURE TO APPEAR AT THE MEETING OF CREDITORS OR FAILURE TO TIMELY FILE REQUIRED SCHEDULES,
STATEMENTS OR LISTS, AND FOR FAILURE TO FILE PRE−BANKRUPTCY CERTIFICATION OF CREDIT COUNSELING OR FILE WAGE
DOCUMENTATION.

                                            About Debtor 1:                                                 About Debtor 2:
 1. Debtor's Full Name                      Stuart Roy Miller

 2. All Other Names Used
    in the Last 8 Years

 3. Address                                 3421 NW 25th Terrace
                                            Boca Raton, FL 33434

    Debtor's Attorney                       Robert C Furr Esq
 4. (or Pro Se Debtor)                      2255 Glades Rd #301E                                            Contact phone (561) 395−0500
     Name and address                       Boca Raton, FL 33431

                                            Tarek Kirk Kiem
 5. Bankruptcy Trustee                      PO Box 541325                                                   Contact phone 561−600−0406
     Name and address
                                            Greenacres, FL 33454

 6. Bankruptcy Clerk's                      Flagler Waterview Bldg                                          Hours open 8:30 a.m. − 4:00 p.m.
    Divisional Office Where                 1515 N Flagler Dr #801                                          Contact phone (561) 514−4100
    Assigned Judge is                       West Palm Beach FL 33401
    Chambered
     Documents filed conventionally in paper may be filed at any bankruptcy clerk's office location.       Note: Pursuant to Administrative Order
     Documents may be viewed in electronic format via CM/ECF at any clerk's office public terminal         2020−07, until further notice the clerk's
     (at no charge for viewing) or via PACER on the internet accessible at pacer.uscourts.gov
     (charges will apply). Case filing and unexpired deadline dates can be obtained by calling the         office is CLOSED to the public for
     Voice Case Information System toll−free at (866) 222−8029. As mandated by the Department              in−person filings.
     of Homeland Security, ALL visitors (except minors accompanied by an adult) to any federal
     building or courthouse, must present a current, valid, government issued photo identification         Clerk of Court: Joseph Falzone
     (e.g. drivers' license, state identification card, passport, or immigration card.)
                                                                                                           Dated: 11/17/20

     * MEETING OF CREDITORS * December 7, 2020 at 11:00 AM                                                      *MEETING WILL BE HELD BY
                                                                                                                      TELEPHONE*
     Debtors must attend the meeting to     The meeting may be continued or adjourned to a later
 7. be questioned under oath. In a joint    date. If so, the date will be on the court docket.            Trustee: Office of the US Trustee
     case, both spouses must attend.
     Creditors may attend, but are not                                                                    Call in number: 866−915−4419
     required to do so.                                                                                   Participant Code: 6071331
Local Form 309E2 USBC SDFL (For Individuals or Joint Debtors under
                                                                                    Notice of Chapter 11 Bankruptcy Case                               page 1
Subchapter V) (03/30/2020)
                           Case 20-22497-EPK                         Doc 17           Filed 11/19/20                Page 5 of 5
Debtor Stuart Roy Miller                                                                                                        Case number 20−22497−EPK

8. Deadlines                           File by the deadline to object to discharge or to challenge Filing deadline for complaint under
    The bankruptcy clerk's office      whether certain debts are dischargeable:                    §1141(d)(3): First date set for hearing
    must receive these documents                                                                   on confirmation of plan. The court will
    and any required filing fee                                                                                              send you a notice of that date later.
    by the following deadlines.        You must file a complaint:
    Writing a letter to the court or                                                                                         Filing deadline for
    judge is not sufficient.                    • ifdischarge
                                                      you assert that the debtor is not entitled to receive a                dischargeability
    See box 10 for more                                       of any debts under 11 U.S.C. § 1141(d)(3)
                                                                                                                             complaints: 02/05/2021
    information.
                                                  or
                                                • ifunder
                                                     you want to have a debt excepted from discharge
                                                          11 U.S.C. § 523(a)(2), (4), or (6).


                                       Deadline for filing proof of claim:               1/22/21                             For a governmental unit: 5/12/21
                                       A proof of claim is a signed statement describing a creditor's claim. A proof
                                       of claim form may be obtained at www.uscourts.gov or any bankruptcy
                                       clerk's office.
    When Filing Proofs of
                                       Your claim will be allowed in the amount scheduled unless:
    Claim:
    Claims may be delivered or                    your claim is designated as disputed, contingent, or unliquidated;
    mailed to the clerk's office.               • you
    Creditors with internet access              • you file a proof of claim in a different amount; or
                                                      receive another notice.
    have the option to use the                  •
    electronic claims filing program
    on the court website at            If your claim is not scheduled or if your claim is designated as disputed,
    www.flsb.uscourts.gov to           contingent, or unliquidated, you must file a proof of claim or you might not
    electronically file a proof of     be paid on your claim and you might be unable to vote on a plan. You may
    claim.                             file a proof of claim even if your claim is scheduled. Secured creditors retain
                                       rights in their collateral regardless of whether they file a proof of claim.
                                       Filing a proof of claim submits a creditor to the jurisdiction of the bankruptcy
                                       court, with consequences a lawyer can explain. For example, a secured
                                       creditor who files a proof of claim may surrender important nonmonetary
                                       rights, including the right to a jury trial. The deadline for filing objections to
                                       claims will be established pursuant to Local Rule 3007−1(B)(1).

                                       Filing Deadline for a Creditor with a Foreign Address: The deadlines for
                                       filing proofs of claim in this notice apply to all creditors. If you are a creditor
                                       receiving a notice mailed to a foreign address, you may file a motion asking
                                       the court to extend the deadline to file a proof of claim. Consult an attorney
                                       familiar with United States bankruptcy law if you have any questions about
                                       your rights in this case.


                                       Deadline to object to exemptions:                                                     Filing Deadline:
                                       The law allows debtors to keep certain property as exempt. Fully exempt               30 days after the conclusion of the
                                       property will not be sold and distributed to creditors, even if the case is           meeting of creditors, or within 30 days
                                       converted to chapter 7. Debtors must file a list of property claimed as               of any amendment to the list of
                                       exempt. You may inspect that list at the bankruptcy clerk's office or online          supplemental schedules, unless as
                                       at pacer.uscourts.gov. If you believe that the law does not authorize an              otherwise provided under Bankruptcy
                                       exemption that the debtors claim, you may file an objection. The                      Rule 1019(2)(B) and Local Rule
                                       bankruptcy clerk's office must receive the objection by the deadline to               4003−1(B) for converted cases.
                                       object to exemptions.
                                       Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the court
                                       confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan, and you may
9. Filing a Chapter 11
   Bankruptcy Case
                                       have the opportunity to vote on the plan. You will receive notice of the date of the confirmation hearing, and you
                                       may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee is serving, the debtor
                                       will remain in possession of the property and may continue to operate the debtor's business.
                                         Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of a debt. See
                                         11 U.S.C. § 1141(d). However, the discharge of debtor may not be issued until all requirements for discharge
                                         have been completed. A discharge means that creditors may never try to collect the debt from the debtors
                                         personally except as provided in the plan. If you believe that a particular debt owed to you should be excepted
                                         from the discharge under 11 U.S.C. § 523 (a)(2), (4), or (6), you must file a complaint and pay the filing fee in the
                                         bankruptcy clerk's office by the deadline in box 8. If you believe that the debtors are not entitled to a discharge of
10. Discharge of Debts                   any of their debts under 11 U.S.C. § 1141 (d)(3), you must file a complaint and pay the filing fee in the clerk's
                                         office by the first date set for the hearing on confirmation of the plan. The court will send you another notice telling
                                         you of that date. Prior to receiving a discharge, the debtor must file and serve the Local Form "Notice of Deadline
                                         to Object to Debtor's Statement Re: 11 U.S.C. §522(q)(1) Applicability, Payment of Domestic Support Obligations,
                                         and [For Chapter 11 Cases Only] Applicability of Financial Management Course and Statement Regarding
                                         Eligibility to Receive a Discharge", as required under Local Rule 4004−3(A)(4).

    Option to Receive
                                       1) EBN program open to all parties. Register at the BNC website bankruptcynotices.uscourts.gov, OR 2) DeBN
11. Notices Served by the
    Clerk by Email Instead
                                       program open to debtors only. Register by filing with the Clerk of Court, Local Form "Debtor's Request to Receive
                                       Electronically Under DeBN Program". There is no charge for either option. See also Local Rule 9036−1(B) and (C).
    of by U.S. Mail
                                        Language interpretation of the meeting of creditors will be provided to the debtor at no cost, upon request to the
12. Translating Services                trustee, through a telephone interpreter service. Persons with communications disabilities should contact the U.S.
                                        Trustee's office to arrange for translating services at the meeting of creditors.

Local Form 309E2 USBC SDFL (For Individuals or Joint Debtors under
                                                                                  Notice of Chapter 11 Bankruptcy Case                                         page 2
Subchapter V)
